                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                          1:21-CR-72-MR-WCM

 UNITED STATES OF AMERICA

    v.                                                ORDER

 JOSEPH DANIEL PERRY



         This matter is before the Court on various filings by Defendant.

         On August 3, 2021, a Bill of Indictment was filed charging Defendant

with two counts of knowingly and intentionally distributing a quantity of

methamphetamine in violation of Title 21, United States Code, Section 841 (a)

(1). Doc. 3.

         On August 25, 2021, Defendant made his initial appearance. Defendant

moved for the appointment of counsel and his request was granted. In addition,

the Government moved for pretrial detention. Arraignment and a hearing on

the Government’s motion for detention were scheduled for August 30, 2021.

         On August 26, 2021, attorney Amos Tyndall was assigned to represent

Defendant.

         On August 27, 2021, Defendant moved for a continuance of his

arraignment and detention hearing. Doc. 10. That request was granted and the

hearings were rescheduled for September 1, 2021.



      Case 1:21-cr-00072-MR-WCM Document 18 Filed 08/31/21 Page 1 of 4
      On August 30, 2021, attorney Andrew Brooks filed a notice of appearance

for Defendant. Doc. 11. In addition, Mr. Brooks filed notices “special

appearance” for two Georgia attorneys, Katryna Lyn Spearman and Murdoch

Walker II.1 Docs. 12, 13. Mr. Brooks also filed a “Motion to Proceed Via VTC

and Waiver” requesting that Defendant’s detention hearing be conducted via

video or teleconference. Doc. 14.

      Also on August 30, 2021, Mr. Tyndall filed a motion to withdraw as

counsel. Doc. 15.

      Subsequently, also on August 30, Mr. Brooks filed a “Notice of Consent

to Pre-trial Detention and Motion to Vacate Detention Hearing.” Doc. 16.

      These filings raise multiple issues.

      With regard to the notices of “special appearance,” no such appearance

is contemplated by the local rules of this district and the notices do not

otherwise provide authorities to support such an appearance. Therefore, the

attempted appearances by Ms. Spearman and Mr. Walker are of no effect. To

the extent Ms. Spearman and Mr. Walker seek to be admitted pro hac vice in

this matter on behalf of Defendant, Mr. Brooks may file the appropriate

motions pursuant to Local Criminal Rule 44.1 and Local Civil Rule 83.1.




1 Mr. Walker has since communicated to the undersigned’s chambers that he is currently
located in New England.



      Case 1:21-cr-00072-MR-WCM Document 18 Filed 08/31/21 Page 2 of 4
      In addition, it is unclear whether Defendant consents to the granting of

the Government’s motion for pre-trial detention, or whether he wishes to waive

his right to an immediate detention hearing while preserving his right to have

a detention hearing at a later date.

      The Court in its discretion, and in part based on the lack of clarity with

regard to the status of counsel, finds that the hearings scheduled for

September 1, 2021, which had been rescheduled at Defendant’s request, should

proceed as planned. Mr. Tyndall’s motion to withdraw will also be taken up at

that time.

   IT IS THEREFORE ORDERED THAT:

   1. Defendant’s Motion to Proceed Via VTC and Waiver [Doc. 14] is

      DENIED.

   2. The “special appearances” by Ms. Spearman [Doc. 13] and Mr. Walker

      [Doc. 12] are, respectfully, DEEMED INEFFECTIVE and the parties are

      ADVISED that the Court considers Defendant to be represented by Mr.

      Tyndall and Mr. Brooks at this time.




     Case 1:21-cr-00072-MR-WCM Document 18 Filed 08/31/21 Page 3 of 4
3. Defendant’s Notice of Consent to Pre-Trial Detention and Motion to

  Vacate   Detention   Hearing      [Doc.        16]   is   DENIED   WITHOUT

  PREJUDICE. The undersigned will consider Defendant’s position on the

  Government’s motion for detention on September 1, 2021, as noticed.


                       Signed: August 31, 2021




  Case 1:21-cr-00072-MR-WCM Document 18 Filed 08/31/21 Page 4 of 4
